Filed 8/17/21 P. v. Edgin CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074622

 v.                                                                      (Super.Ct.No. RIF1803994)

 HUBERT DAVID EDGIN,                                                     OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John M. Davis, Judge.

Affirmed with directions.

         Mark D. Johnson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland, Assistant Attorney General, Steve Oetting

and Amanda L. Lloyd, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Hubert David Edgin molested a four-year-old girl who

attended his wife’s in-home daycare. A jury found defendant guilty of one count of

sodomy or sexual intercourse with a child 10 years of age or younger (Pen. Code,1

§ 288.7, subd. (a); count 1); one count of oral copulation or sexual penetration of a child

10 years of age or younger (§ 288.7, subd. (b); count 2); and two counts of lewd and

lascivious acts upon a child under the age of 14 by force, violence, duress, or fear (§ 288,

subd. (b)(1); counts 3 & 4). The trial court sentenced defendant to an indeterminate term

of 40 years to life, plus a determinate term of 16 years in state prison as follows: 25 years

to life on count 1, a consecutive term of 15 years to life on count 2, and consecutive terms

of eight years each on counts 3 and 4.

       On appeal, defendant contends the two lewd act convictions in counts 3 and 4

should be reversed because there is insufficient evidence to support the jury’s verdict that

any act was accomplished by force, fear, or duress. We conclude that there was

insufficient evidence of force, fear, and duress to support defendant’s convictions for

violating section 288, subdivision (b)(1). Therefore, the convictions on counts 3 and 4

must be reduced to convictions for the lesser included offense of violating section 288,

subdivision (a), and remanded for resentencing. In all other respects, we affirm the

judgment.




       1   All future statutory references are to the Penal Code unless otherwise stated.

                                               2
                                  FACTUAL HISTORY

       Jane Doe C.F. (Jane) was six years old at the time of trial. In 2018, when Jane was

four years old, she attended an in-home daycare at defendant’s home that was operated

by his wife. Jane had attended the daycare, two or three days a week, with other children

since she was two years old for about a year and a half. Defendant and his wife’s adult

daughters lived in the home, as well as a son-in-law and a three-year-old grandson. Jane

liked playing with defendant and called him “Papi,” similar to what his grandson called

him.

       While at the daycare, Jane took naps in defendant and his wife’s bedroom with the

door closed. At times, Jane was alone with defendant in the bedroom. Sometimes

defendant was naked, and Jane saw his “tail,” referring to defendant’s penis. Jane stated

defendant “touched my private with his private,” meaning defendant’s penis touched her

vagina. When defendant’s penis touched her vagina, Jane felt “[her] private go in [her]

body” and she felt like she had to pee. Defendant also touched Jane’s vagina with his

tongue. Jane recalled the incidents occurred “[a] lot of days.” Defendant told Jane to

keep it a secret and said, “ ‘Don’t tell your mom or dad.’ ”

       Jane kept the secret for a little while, but eventually told her parents. Jane told her

parents that she saw defendant’s “tail” and that he took naps in the bed with her at

daycare. Jane’s father immediately called defendant to ask him about what Jane had

stated. Defendant explained that after he got home from work, he changed his clothes in




                                              3
his bedroom while Jane was sleeping and that he put on a long t-shirt and got in bed with

Jane for a nap every day with the door closed.

       After the phone call with defendant, Jane’s parents spoke to Jane again and

recorded the audio of the conversation. Jane told her parents that defendant had pulled

her pants and underwear down, but not all the way, and that defendant had touched her

private area with his penis. Jane’s father called the police to report the incident. When

officers came to her house, Jane recalled that was “scary,” and that she did not want to

tell the police about the secret. Jane did not want to tell the police because “it was too

scary.”

       On September 4, 2018, Dr. Jacklyn Saldana conducted a forensic interview with

Jane at a hospital in Riverside. Jane did not want to tell Dr. Saldana about “the secret”

because she was “too scared” to talk about it. Jane admitted that no one had told her not

to tell Dr. Saldana about what defendant had done. She later stated that she thought she

would get in trouble if she talked about what happened. Jane eventually stated that

defendant had “bothered [her] body.” Jane explained that she played a game with

defendant alone in the bedroom after she took a nap where he touched her private part she

uses to go pee. Jane also said she saw defendant’s penis and that defendant told her

“ ‘don’t tell’ ” about the secret. Jane noted the secret “always happens,” and that it

happens “all the time” when she takes a nap.




                                              4
       Defendant’s defense consisted of three character witnesses—his wife, his

daughter, and a church friend, who all testified that they had not seen defendant acting

improperly with children. Defendant’s wife admitted that defendant would sometimes be

in bed with Jane, but that she was always in the room with them. She later acknowledged

she was not always with defendant when he was home or when he went into the bedroom

and that there were a couple of times when she was not at home.

       Defendant testified on his own behalf. He denied engaging in any act of sexual

intercourse, sodomy, or oral copulation with Jane. He also denied engaging in any lewd

act with Jane or touching her inappropriately. Defendant admitted that his wife was

sometimes in another room of the house taking care of things while the children napped.

                                      DISCUSSION

       Defendant contends his convictions for committing lewd acts on a child under age

14 (counts 3 & 4) should be reversed because the record does not contain substantial

evidence that any act was accomplished by force, fear, or duress.

       In reviewing the sufficiency of the evidence to support a conviction, appellate

courts review the record in the light most favorable to the judgment to determine if there

is reasonable and credible evidence from which any rational jury could have concluded

the defendant was guilty beyond a reasonable doubt. (People v. Johnson (1980) 26

Cal.3d 557, 578; People v. Hillhouse (2002) 27 Cal.4th 469, 496; People v. Campbell

(2020) 51 Cal.App.5th 463, 483-484.) We also “ ‘presume “ ‘in support of the judgment

the existence of every fact the trier could reasonably deduce from the evidence.’ ” ’ ”



                                             5
(People v. Thompson (2010) 49 Cal.4th 79, 113.) The test on appeal is not whether there

is evidence to support an inference of innocence, but whether there is substantial

evidence to support the verdict. (People v. Ochoa (1993) 6 Cal.4th 1199, 1206.)

       “We do not reweigh the evidence, resolve conflicts in the evidence, or reevaluate

the credibility of witnesses.” (People v. Pre (2004) 117 Cal.App.4th 413, 421.) The

credibility of witnesses and the weight to be accorded to the evidence are matters

exclusively within the province of the trier of fact. (Evid. Code, § 312.) We simply

consider whether “ ‘ “any rational trier of fact could have found the essential elements of

[the charged offenses] beyond a reasonable doubt.” ’ [Citations.]” (People v. Rich

(1988) 45 Cal.3d 1036, 1081.) Unless it is clearly shown that “on no hypothesis

whatever is there sufficient substantial evidence to support the verdict[,]” the conviction

will not be reversed. (People v. Hicks (1982) 128 Cal.App.3d 423, 429.) “Given this

court’s limited role on appeal, defendant bears an enormous burden in claiming there is

insufficient evidence to sustain his molestation convictions. If the verdict is supported by

substantial evidence, we are bound to give due deference to the trier of fact and not retry

the case ourselves. [Citation.]” (People v. Veale (2008) 160 Cal.App.4th 40, 45-46

(Veale).)

       Section 288, subdivision (b)(1), prohibits the commission of lewd and lascivious

acts upon a child under 14 by use of force, violence, duress, menace, or fear of immediate

and unlawful bodily injury on the victim or another person. The People here relied on




                                             6
duress to prove counts 3 and 4, and the trial court instructed the jury with the duress

instruction (CALCRIM No. 1111).

       The definition of duress in the context of an aggravated sexual abuse of a child is

well established. Duress can be committed by use of direct or implied threats,

psychological pressure, or intimidation sufficient to “ ‘ “coerce a reasonable person of

ordinary susceptibilities to (1) perform an act which otherwise would not have been

performed or, (2) acquiesce in an act to which one otherwise would not have

submitted.” ’ ” (People v. Soto (2011) 51 Cal.4th 229, 246, italics omitted (Soto); accord,

People v. Leal (2004) 33 Cal.4th 999, 1004.)

       “ ‘[D]uress involves psychological coercion. Duress can arise from various

circumstances, including the relationship between the defendant and the victim and their

relative ages and sizes. . . . “Where the defendant is a family member and the victim is

young, . . . the position of dominance and authority of the defendant and his continuous

exploitation of the victim” [are] relevant to the existence of duress.’ [Citation.]” (People

v. Espinoza (2002) 95 Cal.App.4th 1287, 1319-1320 (Espinoza ), quoting People v.

Schulz (1992) 2 Cal.App.4th 999, 1005 (Schulz).) “ ‘Other relevant factors include

threats to harm the victim, physically controlling the victim when the victim attempts to

resist, and warnings to the victim that revealing the molestation would result in

jeopardizing the family.’ [Citations.]” (Veale, supra, 160 Cal.App.4th at p. 46, quoting

People v. Cochran (2002) 103 Cal.App.4th 8, 14 (Cochran); see People v. Senior (1992)

3 Cal.App.4th 765, 775; Schulz, at p. 1005.)



                                               7
       As the California Supreme Court has explained, “duress is measured by a purely

objective standard, a jury could find that the defendant used threats or intimidation to

commit a lewd act without resolving how the victim subjectively perceived or responded

to this behavior.” (Soto, supra, 51 Cal.4th at p. 246.) It does not matter that the victim

did not fight back or even consented to the molestation. In the context of lewd acts with

a child under 14, it is the defendant’s menacing behavior that aggravates the crime and

brings it under section 288, subdivision (b). (Soto, at p. 243.) Thus, “the focus must be

on the defendant’s wrongful act, not the victim’s response to it.” (Id. at p. 246.)

       In Espinoza, supra, 95 Cal.App.4th 1287, the Court of Appeal considered whether

the defendant committed multiple lewd acts by duress. In that case, the victim, L., was

the defendant’s 12-year-old daughter and a student in special education classes. (Id. at

p. 1292.) When the defendant molested her on five occasions, the victim was “ ‘too

scared to do anything. . . .’ ” (Id. at pp. 1292-1293.) After reporting the defendant’s

conduct to school personnel, the victim was “ ‘very worried about her own safety in

going home.’ ” (Id. at p. 1295.) The Espinoza court recognized that “ ‘[d]uress can arise

from various circumstances, including the relationship between the defendant and the

victim and their relative ages and sizes. . . . “Where the defendant is a family member

and the victim is young, . . . the position of dominance and authority of the defendant and

his continuous exploitation of the victim” [are] relevant to the existence of duress.’

[Citation.]” (Id. at p. 1320.)




                                              8
       The Espinoza court held that there was insufficient evidence of duress, explaining:

“The only way that we could say that defendant’s lewd act on L. and attempt at

intercourse with L. were accomplished by duress is if the mere fact that he was L.’s father

and larger than her combined with her fear and limited intellectual level were sufficient to

establish that the acts were accomplished by duress. What is missing here is the ‘ “direct

or implied threat of force, violence, danger, hardship or retribution sufficient to coerce a

reasonable person of ordinary susceptibilities to (1) perform an act which otherwise

would not have been performed or, (2) acquiesce in an act to which one otherwise would

not have submitted.” ’ [Citation.] Duress cannot be established unless there is evidence

that ‘the victim[‘s] participation was impelled, at least partly, by an implied threat. . . .’

[Citation.] No evidence was adduced that defendant’s lewd act and attempt at intercourse

were accompanied by any ‘direct or implied threat’ of any kind. While it was clear that

L. was afraid of defendant, no evidence was introduced to show that this fear was based

on anything defendant had done other than to continue to molest her. It would be circular

reasoning to find that her fear of molestation established that the molestation was

accomplished by duress based on an implied threat of molestation.” (Espinoza, supra, 95

Cal.App.4th at p. 1321.) The court noted “ ‘the Legislature has recognized that all sex

crimes with children are inherently coercive.’ ” (Ibid.)

       Here, as in Espinoza, there was no evidence in the record that defendant used any

direct threats when committing the lewd acts against Jane. The People argue the

following evidence was sufficient to support a finding that defendant used implied



                                               9
threats: Jane was four years old while defendant was almost 50 years old; defendant’s

relationship with Jane was like that of a grandfather, thereby making defendant in a

position of trust; Jane was the size of a child while defendant was 5 feet 6 inches tall and

weighed 150 pounds; defendant isolated Jane in the bedroom; and defendant warned Jane

not to tell her parents and to keep it a secret.

       However, as in Espinoza, we conclude there is no evidence establishing duress by

implied threat. There were no threats, direct or implied, that Jane would suffer adverse

consequences if she did not acquiesce to defendant’s acts of sexually abusing her.

Although Jane called defendant “Papi,” like his grandson, defendant was not Jane’s

grandfather. Jane had attended daycare at defendant’s home two to three times a week,

and at most, was with defendant for a few hours after he returned home from work. The

People’s position is unpersuasive because there is no evidence defendant exacerbated

Jane’s vulnerability (by, for example, threatening Jane in any way) and the record does

not support the People’s characterization of defendant’s relationship to Jane. Further,

there was no evidence defendant had isolated Jane. Jane may have been more susceptible

to being coerced by a threat of force due to her age. However, as previously noted, there

was no evidence of a direct or implied threat, and thus any increased susceptibility to that

nonexistent threat is irrelevant.

       That Jane was four years old and defendant was almost 50 is significant, but

without more, is not enough to support a finding that defendant accomplished the lewd

acts by means of duress. (Cf. Soto, supra, 51 Cal.4th at p. 246 [ “the legal definition of



                                               10
duress is objective in nature” and “the focus must be on the defendant’s wrongful act, not

the victim’s response to it”].) To the extent that Jane’s vulnerable position hindered

Jane’s ability to resist defendant’s molestations, that state of affairs will not support a

finding of duress unless there was also evidence that defendant did something to cause

Jane’s vulnerable position. Espinoza illustrates that fear alone does not establish duress;

the fear must be based on something the defendant does or says, i.e., an express or

implied threat by the defendant. Similarly, a victim’s vulnerability alone does not

establish duress if it is not based on something the defendant does or says.

       For this reason, the People’s reliance on Veale, supra, 160 Cal.App.4th 40, People

v. Pitmon (1985) 170 Cal.App.3d 38 (Pitmon ), disapproved by Soto, supra, 51 Cal.4th at

p. 248, footnote 12, to the extent it suggested that consent of a victim is a defense to the

charge, and Cochran, supra, 103 Cal.App.4th 8 is misplaced. In Veale, the defendant

molested his seven-year-old daughter on several occasions. (Veale, at p. 43.) The victim

did not tell her mother about the molestations, because she feared that “something might

happen to her or mother if she told” and “defendant would hurt her if she told,” although

the defendant never told her he would do so. (Id. at p. 44.) A couple of times the victim

objected to the defendant molesting her. The defendant relented and did not make the

same requests again. (Ibid.) We held that there was sufficient evidence of duress and

explained: “A reasonable inference could be made that defendant made an implied threat

sufficient to support a finding of duress, based on evidence that [the child] feared

defendant and was afraid that if she told anyone about the molestation, defendant would



                                              11
harm or kill [her], her mother or someone else. Additional factors supporting a finding of

duress include [the child’s] young age when she was molested; the disparity between [the

child’s] and defendant’s age and size; and defendant’s position of authority in the

family.” (Id. at p. 47.)

       In contrast to Veale, there was no evidence that Jane was afraid of defendant.

There was no evidence supporting a finding defendant committed forcible lewd acts by

means of a direct or implied threat. There was no evidence that Jane objected to or

resisted defendant’s act of molesting her when he committed the instant offenses. There

was also no evidence Jane feared that if she reported the molestation, defendant would

kill her, her mother, or another family member. Thus, this court cannot infer that

defendant made an implied threat.

       In Cochran, the victim was nine years old and was molested by her father, with

whom she resided. (Cochran, supra, 103 Cal.App.4th at p. 15.) The appellate court

concluded that “given the age and size of the victim, her relationship to the defendant,

and the implicit threat that she would break up the family if she did not comply,” there

was evidence of duress. (Id. at p. 16.) Similarly, in Pitmon, there was sufficient evidence

to sustain the defendant’s conviction for a lewd and lascivious act by force and duress

based on the victim’s young age, the physical size difference between the eight-year-old

victim and the adult defendant who was a stranger, the isolated location in which the sex

act took place, and the defendant’s use of physical force beyond that necessary to

accomplish the lewd act. (Pitmon, supra, 170 Cal.App.3d at pp. 48, 51.) Pitmon also



                                            12
focused on the defendant’s use of force in committing the various acts as evidence of “an

implied threat of force, violence, hardship or retribution which prompted [the child]

against his will to participate in the sexual acts.” (Id. at p. 51.) In both cases, the

defendants did an affirmative act, whether it be to isolate or to impliedly threaten the

victims, in addition to taking advantage of unalienable characteristics. There is no

evidence defendant did that here. And, unlike in Pitmon, here, there was no evidence of

force.

         In sum, there was insufficient evidence defendant committed the lewd acts in

counts 3 and 4 by means of force, violence, duress, menace, or fear of immediate,

unlawful bodily injury. However, when there is overwhelming evidence that a defendant

is guilty of a lesser included offense, the order may be reduced to the lesser offense.

(People v. Steger (1976) 16 Cal.3d 539, 553; People v. James (2014) 230 Cal.App.4th

1256, 1265; § 1181.) Accordingly, we reduce defendant’s section 288, subdivision (b)(1)

conviction to reflect a conviction of the lesser included offense of nonforcible lewd acts

on a child under section 288, subdivision (a), and remand the matter for resentencing.2

(Espinoza, supra, 95 Cal.App.4th at pp. 1321-1322; People v. Kelly (1992) 1 Cal.4th 495,

528.)




         2We disagree with defendant’s assertion in his reply brief that if we reduce his
convictions on counts 3 and 4, we should order the sentences on these counts stayed
pursuant to section 654. Contrary to his contention, there was sufficient evidence to
establish that more than two sexual acts were committed against Jane by defendant.

                                              13
                                     DISPOSITION

       Defendant’s conviction on counts 3 and 4 are modified to commission of lewd and

lascivious acts on a child under the age of 14 (§ 288, subd. (a)). The matter is remanded

for resentencing. In all other respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                MILLER
                                                                                            J.
We concur:


RAMIREZ
                        P. J.


RAPHAEL
                           J.




                                            14